 

Exhibit 10.5

 

[g20150805191835324665.jpg]

 

December 12, 2014

Via E-mail (holdnakdrbj@gmail.com)

and U.S.  Mail

Brenda J. Holdnak, Ph.D.

4 Valcourt Circle

Simpsonville, SC 29680

Dear BJ:

I am pleased to extend an offer of employment to you for the position of Vice
President Human Resources on behalf of American Water Works Service Company,
Inc. ("American Water" or the "Company"), a subsidiary of American Water Works
Company, Inc.  This position will report directly to me in my capacity as
President and Chief Executive Officer.  Your expected first day of employment
will be January 19, 2015.  We anticipate that you will find this new role to be
personally rewarding and one in which you can make significant contributions  to
the Company.  The following represents American Water's offer to you:

Term of Employment: You will be employed full time as an exempt employee for a
term of two (2) years from January 19, 2015 to January 20, 2017, subject to the
satisfactory performance of your duties, and will voluntarily terminate your
employment and transition your duties at the conclusion of the term.  You will
not be eligible for any severance under the Company's  policies during or
following the term of your employment.

Salary:  You will be paid bi-weekly at the rate of $12,500.00, which is
approximately $325,000.00 annualized.  The salary grade for your position will
be ML3b.  Your job performance will be reviewed annually as part of American
Water's performance management system and you may be eligible to receive a merit
increase annually beginning in 2016.

Annual Incentive Plan Bonus:  You will be eligible to participate in the
Company's Annual Incentive Plan and eligible to receive a target bonus of 50% of
your annual base salary.  Actual payout of the Annual Incentive Plan bonus
occurs in March of each year and is discretionary and is based on specified
written factors including company performance and your job performance.

 

--------------------------------------------------------------------------------

Brenda J. Holdnak, Ph.D.

December 12, 2014

Page 2

 

Long Term Incentive Plan Award:  You will not be eligible to participate in the
Company's Long Term Incentive Plan and will not be eligible to receive any award
under this plan.

Qualified Defined Contribution/401(k) Savings Plan:  You will be eligible to
participate in the Company's 401(k) Savings Plan upon your hire date.  The
Company will match 100% on the first 3% of your base pay plus 50% on the next 2%
of your eligible compensation (e.g., Base Pay plus Bonus).  In addition to your
contributions and the Company's match, the Company will make an annual
non-elective contribution to your 401(k) Savings Plan account of 5.25% of your
base salary up to $265,000 (IRS pay limitation for 2015 and indexed annually)
that will vest after one (1) year of service.

Non-Qualified Saving and Deferred Compensation Plan:  You will be not be
eligible for the Company's non-qualified executive defined contribution (i.e.,
the 5.25% Defined Contribution);  however, beginning January 1, 2016, you are
eligible to elect to make a Deferral Contribution on a portion of your base pay
and bonus and receive the Company's Match on eligible Deferral Contributions.

Relocation and Annual Housing Allowing: In lieu of the full relocation benefit
offered by the Company, you will be paid an annual housing allowance of $50,000
that will be made in equal installments on a bi-weekly basis subject to
applicable taxes and withholdings.  The foregoing notwithstanding,  you also
will be eligible to utilize the Company's relocation services through its
vendor, NEI, for the purposes of assisting with finding suitable
accommodations  and the related services.

Benefits:  American Water offers a comprehensive benefits package, which
includes medical, dental, vision, life, short-term and long-term disability
insurance coverage.  You will be eligible to enroll in the Company's health care
plans to receive these benefits after completing one (1) full calendar month of
employment.

Vacation:  You will be eligible for 20 vacation days and 5 floating holidays per
calendar year. Vacation will be prorated based on your hire date.

This offer is contingent upon satisfactory background check results,
verification of your eligibility to work in the United States, verification of
all information supplied on your résumé and employment application, and the
absence of any Non-Compete or Non-Solicitation Agreement with a prior employer.

Also, as a condition of employment, you will be required to pass a drug screen
and background check.  The test is administered by Aurico, a third party
contractor who will reach out to you on the Company's behalf to initiate the
process.

Once you have reviewed the offer, please sign below and return a copy to
me.  Your signature will indicate your acceptance of American Water's offer of
employment as outlined in this letter.

 

--------------------------------------------------------------------------------

Brenda J. Holdnak, Ph.D.

December 12, 2014

Page 3

 

I look forward to working with you and to the contributions you will make to
American Water, as well as the opportunity to provide you with professional
growth.

 

Sincerely,

[g20150805191835559666.jpg]

Susan Story

President and Chief Executive Officer

Enclosure

I, Brenda J. Holdnak, Ph.D. understand that my employment will be "at will,"
which means that I am not guaranteed employment or any particular job for any
specified period of time. The Company or I may terminate my employment at any
time, for any or no reason, with or without cause.

 

 

 

 

 

Brenda J. Holdnak, Ph.D.

 

Date

 

 

 